DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 5 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 recites various lithium oxides as the positive active material of claim 1, however none of the various lithium oxides recited include boron (B), which is positively recited in claim 1, and thus claim 5 fails to include all of the limitations of the claim upon which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim(s) 1-2, 5, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2017/0200944 A1) in view of Murata et al. (US 2016/0190552 A1) and Wakayama et al. (US 5,888,430).
Regarding claim 1, Hwang et al. discloses a lithium ion secondary battery (Title) comprising a cathode ([0070-0071]), an anode ([0073-0074]), a separator and an electrolyte ([0076]), 
the cathode comprises a positive current collector and a positive material layer ([0071]), wherein the positive material layer comprises a positive active material with formula LixNiaCobMcO2 (LiNi0.80Co0.11Mn0.09O2, [0071]; it is noted that the disclosed cathode active material falls within the recited z, a, b, and c ratios, and M is Mn);
and wherein that the positive active material has a dopant element which is B ([0047]);
and wherein the positive active material has a coating layer and the coating layer contains Al [0046]);
wherein the anode comprises a negative current collector and a negative material layer ([0074]), wherein the negative material layer comprises a negative active material which is consisting of graphite ([0074]).
Hwang et al. discloses that the anode active material comprises natural graphite ([0074]), but does not explicitly disclose that the graphite is artificial graphite having a graphitization degree of 94% to 98%, nor an average particle size D50 of 6 m to 18 m.
Murata et al. teaches a negative electrode material for lithium ion batteries (Title).  Murata et al. teaches that the inventive negative electrode material has a large discharge amount per mass and provides for a lithium ion battery having a high capacitance and excellent charge-discharge m ([0039]).  Murata et al. further discloses that the graphite should have an appropriate degree of graphitization for use in batteries ([0033]), but does not appear to explicitly disclose a graphitization degree of 94% to 98%.
Hwang et al. and Murata et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely lithium ion secondary batteries.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize the inventive artificial graphite negative electrode active material of Murata et al. with the reasonable expectation that such an active material has a large discharge amount per mass and provides for a lithium ion battery having a high capacitance and excellent charge-discharge characteristics, as suggested by Murata et al.
Furthermore, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention to select the overlapping portions of the disclosed ranges (5 to 35 m significantly overlaps 6 to 18 m) because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
	Wakayama et al. teaches a graphite composite for a negative electrode of a lithium secondary battery (Abstract).  Wakayama et al. teaches that the graphite composite may be derived from natural graphite having a high purity or from artificial graphite having a high degree of graphitization (col. 5, lines 33-40).  Wakayama et al. gives explicit examples of artificial graphite having a degree of graphitization of 0.92, i.e. 92% (see Example 1, col. 6, lines 55-57; see also Comparative Example 1, col. 8, lines 10-12).

Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that the artificial graphite of Murata et al. would have a degree of graphitization that is so close to the recited range (92% is very close to 94%) that they would have expected them to have the same properties (see MPEP (2144.05(I)).
Regarding claim 2, modified Hwang discloses all of the claim limitations as set forth above.
Modified Hwang further discloses explicit examples of artificial graphite having a degree of graphitization of 0.92, i.e. 92% (Wakayama: see Example 1, col. 6, lines 55-57; see also Comparative Example 1, col. 8, lines 10-12), but does not explicitly disclose a graphitization degree of 94% to 96%.
However, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention that the artificial graphite of Murata et al. would have a degree of graphitization that is so close to the recited range (92% is very close to 94%) that they would have expected them to have the same properties (see MPEP (2144.05(I)).
Regarding claim 5, modified Hwang discloses all of the claim limitations as set forth above.
Modified Hwang further discloses that the positive active material is LiNi0.33Co0.33Mn0.33O2 (Murata: [0100]) or LiNi0.8Co0.11Mn0.09O2 (Hwang: [0071]).  It is submitted that before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that the disclosed LiNi0.8Co0.11Mn0.09O2 is so close to the recited LiNi0.8Co0.1Mn0.1O2 that the skilled artisan would have expected them to have the same properties (see MPEP 2144.05(I)).
Regarding claim 8, modified Hwang discloses all of the claim limitations as set forth above.
Modified Hwang further discloses that the negative active material further has a coating layer and the coating layer comprises amorphous carbon (Murata: see [0067-0068] and [0084] which describes the carbon coating as amorphous carbon).
Regarding claim 9, modified Hwang discloses all of the claim limitations as set forth above.
Modified Hwang further discloses that the amorphous carbon is obtained by the carbonization of at least bitumen (Murata: see [0068] which describes various petroleum derived substances including different asphalts, which appear to be synonymous with bitumen).
Regarding claims 10 and 11, modified Hwang discloses all of the claim limitations as set forth above.
Modified Hwang further discloses that the content of the amorphous carbon is 5 mass% or more and 30 mass% or less (Murata: [0080]), and thus does not explicitly disclose a content of 2% to 13%, nor 5% to 10%.
However, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention to select the overlapping portions of the disclosed ranges (5-30% significantly overlaps 2-13% or 5-10%) because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
Regarding claim 12, modified Hwang discloses all of the claim limitations as set forth above.
Modified Hwang further discloses that the content of the positive active material is 92% to 98%, based on the total weight of the positive material layer (Hwang: 92%, [0071]); and the content of the negative active material is 92% to 98%, based on the total weight of the negative material layer (Hwang: 93%, [0074]).
Regarding claim 13, modified Hwang discloses all of the claim limitations as set forth above.
Modified Hwang further discloses that the graphite particles should have an average particle diameter (D50) preferably between 5 to 35 m (Murata: [0039]), but does not explicitly disclose an average particle size D50 of 6 m to 12 m.
However, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention to select the overlapping portions of the disclosed m significantly overlaps 6 to 12 m) because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive. 
Applicant argues substantially similarly to previous arguments (see Remarks dated 02/23/2022 and 12/14/2021), so to the extent the arguments are the same, the Examiner maintains the previous replies (see OAs dated 03/04/2022, 12/24/2021, and 11/18/2021).
In response to applicant's argument that Hwang et al. does not explicitly disclose the specific recited combination, i.e. doped with B and having an Al coating layer, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        03/26/2022